         Case 9:20-cv-00004-DLC Document 32 Filed 05/29/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


PLAINTIFF INDEMNITY                            Case No. CV-20-4-M-DLC-KLD
INSURANCE COMPANY, a
Pennsylvania Corporation                       JUDGMENT IN A CIVIL CASE

                     Plaintiff,

  vs.

OUTBACK CONTRUCTION, INC., a
Montana Corporation

                     Defendant.
        Judgment

        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
 Philadelphia Indemnity Company and against Outback Construction in the
 following amounts:
       (a) $748,887.39 for payments made for claims on the bond;
       (b) $5,857.70 for legal costs and expenses incurred;
       (c) $22,465.94 for prejudgment interest accrued in 2019;
       (d) prejudgment interest accrued in 2020 at a rate of 10% per annum until
       judgment is entered; plus
       (e) interest at the contractual rate of 10% until the judgment is satisfied.
 Case 9:20-cv-00004-DLC Document 32 Filed 05/29/20 Page 2 of 2



Dated this 29th day of May, 2020.

                        TYLER P. GILMAN, CLERK

                        By: /s/ A.S. Goodwin
                        A.S. Goodwin, Deputy Clerk
